Citation Nr: 18100086
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-30 508
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Service connection for posttraumatic stress disorder (PTSD) is granted.  The appeal as to the issue of entitlement to service connection for erectile dysfunction is dismissed.  
FINDINGS OF FACT
1. During the October 2017 Board of Veterans Appeals (Board) hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to service connection for erectile dysfunction.
2. The Veterans PTSD is related to an in-service personal assault.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of service connection for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from December 1972 to December 1976.
 
In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
 
Withdrawn Issue
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, at his October 2017 Board hearing, withdrew the issue of entitlement to service connection for erectile dysfunction; hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.
 
Service connection for PTSD
Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (requiring PTSD diagnoses to conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM)); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
If a PTSD claim is based on in-service personal assault, evidence from sources other than the veterans service records may corroborate the veterans account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379  (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)
The record reflects that the Veteran sought treatment for PTSD symptoms due to traumatic events that occurred during his service in Hawaii and South Korea.  In March 2012, during VA treatment, the Veteran detailed his in-service trauma related to being attacked by a large group of men in a racially motivated attack and the race riots occurring at the time.  He reported that after the first attack he requested reassignment to South Korea.  The Veteran described additional traumatic events in South Korea and that he had recurring nightmares of the events; he reported he was run over by a car he was working on in Colorado.  The treating physician diagnosed PTSD based on a history of multiple racially motivated traumatic events and symptoms of anger, emotional numbing, and nightmares.   
In October 2017 the Veteran testified that as a result of the racial tensions present during his service he was involved in an altercation with several other service-members in the summer of 1973.  He testified that a boxing match escalated into a fight with a large group of service members in the audience.  He testified that he was forced to defend himself and eventually flee the boxing auditorium.  He testified that the group dispersed when the Military Police arrived, and fearing a second attack he barricaded himself in the barracks.  He testified that another service member, his buddy, stayed up keeping watch with him during the night.  The Veteran testified that two of the service members who instigated the fight were involved in another confrontation on base that turned into a race riot with the engineers and that those service members were later reassigned.  He testified that he was transferred to South Korea in order to get away from the circumstances in Hawaii.  
The Veteran asserts that his behavior changed and his performance suffered due to the anxiety he experienced after the assault and as a result of the ongoing racial tensions.  He testified that as a result of the first assault and the riot he had difficulties sleeping and that he started drinking and using marijuana.  He testified that he failed to report for duty prior to going to South Korea and that he was disciplined for his behavior.
In a July 2013 statement the Veterans buddy confirmed that he was stationed with the Veteran at Schofield barracks and he confirmed the severity of the assault on the Veteran and the riot that took place at the base.  He reported that because of the threat of violence he and the Veteran took turns guarding each other so they could sleep.
Upon review, the Board finds that the Veteran has consistently and credibly reported the details of his alleged in-service stressor, and there is sufficient credible, supporting documentation for the Veterans assertions that the Veteran experienced the described events during active duty. 
Service records reflect that the Veteran was stationed at the Schofield Barracks, with service in Hawaii from April 1973 to September 1974, and in South Korea from November 1974 to December 1975.  In an evaluation report for the period ending November 1973 the Veterans performance was average to below average and he was not eligible for superior performance pay.  In a September 1974 evaluation report for the period from September 1973 to August 1974 the evaluator reported that the Veteran had shown tremendous improvement in the past three months and he received excellent and outstanding ratings.  Service records reflect that the Veteran continued to receive excellent and outstanding ratings on subsequent performance evaluations.  The record reflects that the Veteran received a May 1975 Article 15 non-judicial punishment for failure to report to his appointed place of duty and an April 1976 Article 15 for possession of marijuana.  The evidence reflects two June 1974 Article 15s for misconduct requiring a forfeiture of pay for one month.  
The Veteran submitted newspaper articles that document the October 1973 race riot at the Schofield barracks between the 65th Engineers and the 21st Infantry.  He submitted service records that reflect a November 1973 reassignment; the Veteran asserts that the named service member was involved in the first assault and the race riot.
There is no conflicting medical evidence pertaining to the question of whether the Veteran has a current diagnosis of PTSD related to the claimed in-service stressor.  As noted, the testimony and the statements submitted in support of the Veterans claim consistently and credibly reported the details of his alleged in-service stressor.  Service records corroborate the Veterans assertions that his behavior changed and performance suffered after the assault in the summer of 1973.  Notably, the Veterans buddy asserted that he recalled the circumstances of the same traumatic events that the March 2012 VA physician described as a history of multiple racially motivated traumatic events when diagnosing PTSD.  In summary, the probative evidence of record shows a verified in-service stressor, medical evidence diagnosing PTSD based on that stressor, and a link between the Veterans current symptoms of PTSD and the in-service stressor.  Therefore, service connection for PTSD is warranted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

